Citation Nr: 1714603	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for left shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 1994.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that the Veteran initially requested a Board hearing in March 2012, but withdrew his request in an April 2012 statement.  

In a December 2015 decision, the Board remanded this claim for further development.  Pursuant to the Board's remand, the Agency of Origination Jurisdiction (AOJ) obtained an adequate medical opinion, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case (SSOC) in September 2016 with regard to the claim on appeal.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the December 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998)(finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  


FINDING OF FACT

The Veteran's left shoulder disability did not originate in service or until years thereafter, is not otherwise etiologically related to service, and is not proximately due to or the result of service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 3.309, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided a notice letter to the Veteran in September 2009.  The letter did not inform the Veteran of the evidence and information necessary to substantiate a claim on a secondary basis.  Pursuant to the December 2015 remand, the RO provided a notice letter to the Veteran in February 2016.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The left shoulder disability claim was subsequently readjudicated in the September 2016 supplemental statement of the case.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  
Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran examinations for a left shoulder disability in December 2009, November 2011, July 2014, and October 2015.  The examinations as a whole were adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Pursuant to the December 2015 Board remand, the RO obtained a VA medical opinion in May 2016 regarding both direct service connection and secondary service connection for the Veteran's left shoulder disability.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006)(addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual Background 

A July 1993 service treatment record (STR) shows that the Veteran presented with complaints of radiating right shoulder pain for the prior three days; no complaints or findings relating to the left shoulder were noted.  

A January 1994 service treatment record (STR) shows that the Veteran presented with complaints of intermittent right shoulder pain for the prior six months; the radiological report showed slight spurring in the acromioclavicular joint.  No complaints or findings relating to the left shoulder were noted.  

A February 1994 service treatment record (STR) shows that the Veteran presented for complaints of intermittent right shoulder pain for the prior seven months with a recent increase of pain; no complaints or findings relating to the left shoulder were noted.  

A March 1994 Report of Medical History shows the Veteran reported the use of Motrin to treat his right shoulder.  

In a March 1994 Report of Medical Examination for Expiration of Term of Service, the Veteran's strength and range of motion for upper extremities was within normal limits.  

The report of an October 1994 VA examination records that the Veteran presented with good equal muscular development in the right and left shoulders with no tenderness on palpation and good bilateral strength.  Reflexes in the upper extremities were intact and symmetrical.  

In a September 2009 VA treatment record, the examiner indicated that the Veteran wanted to establish care for complaints of on-going shoulder pain since service. 

At a December 2009 VA examination, the Veteran reported experiencing bilateral shoulder pain while he was in service.  

The report of a March 2010 left shoulder x-ray study showed mild degenerative changes present in the left acromioclavicular joint; the x-rays were otherwise within normal limits for age.  

In a July 2010 VA Primary Care Physician Note, the Veteran reported symptoms of left shoulder pain.  The examiner noted that the Veteran had an x-ray which showed arthritis.  

In his February 2011 Notice of Disagreement, the Veteran reported that his left shoulder disability was directly related to military service, specifically his military occupational specialty code (MOS) as a mechanic.  The Veteran reported that as part of his job as a mechanic he twisted both arms in different directions to get the job done.  The Veteran indicated that the more he used his right arm and shoulder, the more it hurt so he stopped using his right arm and shoulder and used his left arm and shoulder even more which caused more pain.  The Veteran also included a report of all of his flare-ups from October 8, 2010 through February 3, 2011 and specifically reported 28 flare-ups for his left shoulder.  

At a November 2011 VA examination, the Veteran reported experiencing left shoulder pain in service.  The Veteran indicated that he used his left shoulder less often when he was experiencing pain and flare-ups and he reported taking medication to treat the pain.  The Veteran noted that he was experiencing difficulty picking up his young daughter.  The examiner noted the Veteran's 2010 diagnosis of degenerative joint disease of the left shoulder.  The examiner reported that the imaging of the Veteran's shoulders showed degenerative or traumatic arthritis but the examiner did not indicate which shoulder or if both shoulders showed degenerative or traumatic arthritis.  The examiner opined that the Veteran's left shoulder condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's right shoulder service-connected disability.  The examiner stated that the Veteran is left-handed and so he tended to use his left hand and arm but the examiner noted that on the Veteran's previous VA compensation and pension examination, the range of motion for the Veteran's right shoulder was within normal limits.  The examiner indicated that it did not appear that the Veteran was compensating a significant amount of the time.  The examiner did not provide an opinion as to whether the Veteran's left shoulder disability was directly related to service or aggravated by service.  

At a July 2014 VA examination, the Veteran reported bilateral shoulder pain since 1993.  The Veteran indicated that he was seen in service for his right shoulder pain but not for left shoulder pain.  The Veteran was diagnosed with left shoulder pain due to degenerative joint disease.  The examiner opined that the Veteran's left shoulder disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran was treated for right shoulder pain in-service but did not report or get treatment for left shoulder pain so it was less likely than not less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

In a July 2014 addendum medical opinion, the VA examiner opined that the Veteran's left shoulder degenerative joint disease was not chronically aggravated by any of his service-connected conditions, such as his knee, cervical spine, and right shoulder.  The examiner incorrectly recited the Veteran's service-connected disabilities in providing his opinion.  The examiner stated that there was no physiological relationship between the Veteran's left shoulder degenerative joint disease and the service connected conditions.  The examiner opined that it was less likely than not that the Veteran's left shoulder disability was due to or the result of any service-connected disabilities.  

At an October 2015 VA examination, the Veteran reported difficulty reaching, especially overhead as a result of his left shoulder pain.  The examiner noted the 2010 diagnosis of acromioclavicular joint osteoarthritis of the left shoulder.  The examiner opined that the acromioclavicular joint osteoarthritis of the left shoulder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  The examiner stated that there had been no evidence of a left shoulder complaint, diagnosis, evaluation or treatment in-service even though the Veteran reported complaints of and was treated for his right shoulder in-service.  The examiner opined that it is reasonable to assume that it is possible that the Veteran's MOS as a mechanic could have exposed him to over-use or injury to his left shoulder.  However, the examiner indicated that in this case there was no evidence of such over-use or injury of the left shoulder in-service.  The examiner noted that since the Veteran registered complaints about his right shoulder and other conditions during service, the assumption is that he would have had every opportunity to report symptoms of a left shoulder condition as well, but he never reported any symptoms.  The examiner opined that it would be a significant stretch at this time to hypothesize, based purely upon subjective self-reporting, that the current left shoulder condition existed or had its origins in-service.  

In a May 2016 Addendum medical opinion, the VA examiner opined that it was less likely than not, to a probability of less than 50 percent, that the Veteran's left shoulder disability had its onset in-service.  The examiner noted the Veteran's complaints and treatment for a right shoulder disability in-service and his assertion that his left shoulder disability also began in-service but that he failed to report those complaints.  The examiner reported that the Veteran's diagnosis of mild degenerative joint disease sixteen years after separation from service was hardly indicative of trauma, overuse or a longstanding disability.  

The VA examiner indicated that the Veteran's left should disability was not caused or aggravated by any of the Veteran's service-connected disabilities.  Specifically, the examiner stated that with regard to the Veteran's service connected right shoulder tendinitis, low back pain, right knee patellofemoral syndrome, left knee patellofemoral syndrome, GERD, and radiculopathy of lower left extremity associated with back pain, there was no rational or logical nexus between an isolated, specific left shoulder finding such as that, and any single one or any combination of those service-connected conditions.  The examiner considered the risk factors for degenerative joint disease such as advancing age and heavy physical work.  The examiner noted the Veteran's current full-time employment delivering heavy cylinders of oxygen.  The examiner opined that it is less likely than not to a probability of less than 50 percent, notwithstanding the Veteran's subjective, personal assertions to the contrary, that his mild acromioclavicular joint degenerative joint disease of the left shoulder was caused or was aggravated by any single one or any combination of the Veteran's service-connected disabilities.   

IV.  Analysis 

There is evidence of a current left shoulder disability.  A March 2010 x-ray of the left shoulder showed acromioclavicular joint osteoarthritis.  

However, based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left shoulder disability first manifested a number of years after service separation and is not related to an injury or event in active service.  Nor was it caused or aggravated by service-connected disability.

The service treatment records are silent for any complaints, finding or diagnosis related to a left shoulder disorder.  With respect to the Veteran's assertion that he nevertheless experienced left shoulder problems in service, the Board finds that his account lacks credibility.  The service treatment records are replete with references to right shoulder complaints, without a single complaint concerning the left shoulder.  The Board finds it unlikely that the Veteran was experiencing problems in both shoulders and yet only elected to mention just the right shoulder.  Moreover, at discharge he again did not mention any left shoulder complaints, and physical examination did not disclose any left shoulder impairment.  The service treatment records themselves undermine the credibility of the Veteran's account.    

There is also no competent evidence of record of any manifestation of arthritis within one year from separation.  The Veteran was diagnosed with arthritis in his left shoulder by x-ray in March 2010.  The Veteran's diagnosis of arthritis was sixteen years after separation from service.  Thus, presumptive service connection pursuant to 38 C.F.R. § 3.307(a) for arthritis within one year from separation is not warranted. 

Post-service, the available medical evidence does not show complaints of left shoulder pain or treatment for a left shoulder disability until September 2009, about fifteen years after service, at which time the Veteran presented with a history of pain in both shoulders since service.  The Board notes that because the record is silent for complaints, treatment, or diagnosis of a left shoulder disability for fifteen years after discharge from service, it is unlikely the left shoulder disability manifested in-service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000)(holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

The Veteran contends that he has experienced shoulder pain since active service.  As a lay person, he is competent to describe a firsthand event and to describe observable symptoms such as left shoulder pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only the competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board again points out that the STRs undermine the credibility of the Veteran's account of left shoulder problems in service.  The fact that he proactively sought treatment for the right shoulder and never mentioned left shoulder complaints, as well as the absence of any left shoulder impairment shown at separation, leads the Board to find his account to lack credibility.  As to the Veteran's account of experiencing left shoulder symptoms since service, the Board finds that account to lack credibility as well.  He contends that he experienced left shoulder pain continuously since service, and yet first sought treatment approximately 15 years later.  He has not offered an explanation for not seeking medical attention for so long, especially given his history of knowing to seek treatment for right shoulder complaints which, by his account, is similar to his left shoulder complaints.  The Board does not find his account to be credible.

Regarding whether the Veteran's left shoulder disability is otherwise related to service, the October 2015 VA examiner specifically opined that the Veteran's left shoulder disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  The examiner based his conclusion on an accurate understanding of the Veteran's medical history, including the lack of symptoms or complaints in service or for fifteen years after service.  Moreover, the examiner indicated that it is reasonable to assume that it is possible that the Veteran's MOS as a mechanic could have exposed him to over-use or injury to his left shoulder.  However, in this case there was no evidence of such over-use or injury of the left shoulder during service.  Thus, the examiner indicated that it did not appear that the Veteran's left shoulder disability was incurred in-service and it was not aggravated by service.  

In regards as to whether the Veteran's left shoulder disability was caused or aggravated by any service-connected disability, the May 2016 VA addendum opinion in particular concluded that the Veteran's left shoulder disability was less likely than not caused or aggravated by any single one or any combination of the Veteran's service-connected disabilities.  Specifically, the examiner stated that with regard to the Veteran's service connected right shoulder tendinitis, low back pain, right knee patellofemoral syndrome, left knee patellofemoral syndrome, GERD, and radiculopathy of lower left extremity associated with back pain, there was no rational or logical nexus between an isolated, specific left shoulder finding such as that, and any single one or any combination of those service-connected conditions.  The examiner pointed out the risk factors for degenerative joint disease such as advancing age and heavy physical work in connection with the Veteran's current full-time employment delivering heavy oxygen cylinders.  Thus, the examiner indicated that it did not appear that the Veteran's left shoulder disability was caused or aggravated by any service-connected disability.  

The Board finds the October 2015 medical opinion and the May 2016 addendum opinion to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  Also, as alluded to above, the Board finds that the examiner based his opinion on an accurate chronology of the Veteran's left shoulder pathology (i.e. that shown by the medical evidence).  

Additionally, the earlier medical opinions from November 2011 and July 2014 also weight against the finding of a nexus between the Veteran's current left shoulder disability and a medical nexus.  The November 2011 VA examiner provided a conclusion that the Veteran's current left shoulder disability was less likely than not proximately due to or a result of his right shoulder disability.  The July 2014 VA examiner provided a conclusion that the Veteran's left shoulder was less likely than not incurred in or caused by the Veteran's MOS as a mechanic.  Furthermore, there is no medical opinion to the contrary i.e. that weighs in favor of this relationship. 

Moreover, to the extent that the Veteran is alleging that the current, chronic left shoulder disability is related to service, other than as a result of continuity of symptomatology (his account of which, as already indicated, is not credible), as a lay person, with no demonstrated specialized knowledge pertaining to the etiology of left shoulder disability, his opinion may not be afforded more than minimal probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is against a finding that the current, chronic left shoulder disability is otherwise related to service. 

In sum, there is no competent or credible evidence of left shoulder disability in service, no credible evidence of left shoulder disability for fifteen years after service, and no competent evidence linking the current left shoulder disability to service.  Additionally, there is no competent or credible evidence showing that the left shoulder disability has been caused or aggravated by any service-connected disability or any combination of service-connected disabilities.  In light of the above, the Board finds that the preponderance of the evidence is against the claim, and the claim seeking service connection for a left shoulder disability on a direct basis or secondary basis is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for left shoulder disability is denied.





____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


